DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US-5,727,828).
 	Jones shows a garden tool capable of collecting and transporting debris comprising a pair of poles (11,11) each having a rake portion (82 – see Fig. 7) at a distal end and a cushioned handle grip (23) at a proximal end.  The poles are pivotally connected at an X-joint (24,50).

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US-3,688,484).
 	Cox shows a leaf and yard debris collection tool comprising poles (17) pivotally connected at joint (23), handles (19), and rake portions (11,12).  The poles can be made from metal or plastic material (see col. 1, lines 65-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US-3,688,484) in view of Siegfried (US-4,953,347).
 	The Cox patent does not specifically disclose its pivotal X-joint (23) as a nut and bolt as is called for in claim 2 of the instant application.
	Siegfried shows a debris collection tool having two poles (2) pivotally connected through a simple nut and bolt arrangement (11,3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bolt and nut as the pivoted X-joint in the Cow tool, as taught by Siegfried, as an easy-to-assemble fastening means that would allow the poles to pivot between open and closed positions.  Regarding claim 4, Siegfried discloses that its poles (2) can be wooden (see col. 3, line 7) as is well known in the art.  In regard to method claim 9, Siegfried shows the typical steps in using the tool for collecting, transporting, and depositing a pile of yard debris in Figures 13-16.

Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Siegfried as applied to claims 2,4, and 9 above, and further in view of Bricker et al. (US-5,564,267).
 	The Cox patent does not disclose a cushioned handle grip or a plastic rake portion as called for in the above claims of the instant application.
	However, the patent to Bricker et al. shows a debris collection tool comprising cushioned handle grips (26) formed of soft foam material (see col. 3, line 3) on the proximal ends of poles (12,16) and a rake portion (18) that is formed of an injection molded plastic material (see col. 3, lines 25-27) on the distal ends of the poles.
 	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide foam grips on the handles of the modified Cox tool, similar to those shown in the Bricker et al. patent, so that a user could enjoy a more comfortable grip when using the resulting tool.  It also would have been obvious to form the rake portions of the modified Cox tool out of a common plastic material, as also taught by Bricker et al., in order to create an inexpensive, durable, lightweight tool head.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petruzelli (US-7,661,258) and Renny (US-7,306,274) show debris collection and transportation tools having hand grips of the upper ends of pivoted poles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/15/2022